t c memo united_states tax_court south community association petitioner v commissioner of internal revenue respondent docket no 10959-03x filed date roger j makley lance a gildner and john t ernest for petitioner william i miller and linda c grobe for respondent memorandum findings_of_fact and opinion laro judge respondent determined that petitioner is not exempt from federal_income_tax under sec_501 and sec_1 john t ernest entered an appearance for petitioner on date and withdrew as petitioner’s counsel on date revoked petitioner’s tax-exempt status effective date petitioner has exhausted its administrative remedies and has petitioned this court to declare its qualification for tax-exempt status under sec_501 see sec_7428 see also rule a b g following the parties’ filing with the court of the administrative record underlying respondent’s determination the court’s granting of the parties’ joint motion to calendar this case for trial and the conclusion of the ensuing trial we decide whether respondent properly revoked petitioner’s tax-exempt status under sec_501 we hold that respondent did findings_of_fact some facts were stipulated and are so found we incorporate herein by this reference the parties’ stipulations of fact and the exhibits submitted therewith petitioner is an association that was formed by larry parr parr on date when its petition for declaratory_judgment was filed petitioner’s principal_place_of_business was in middletown ohio on date respondent determined that petitioner was a sec_501 organization exempt from federal_income_tax the determination was effective as of the day of petitioner’s formation at the time of this determination petitioner did not section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded conduct any gaming activity according to its bylaws petitioner’s exempt_purpose was and is to provide aid for all forms of education at some time between date and date petitioner began a gaming operation gaming operation the gaming operation was the idea of parr who during the relevant years did not work for petitioner but whose company sold to petitioner the supplies that petitioner used in the gaming operation from until the years audited by respondent in connection with his determination revoking petitioner’s exemption petitioner contributed dollar_figure to various charities generally for the purposes of starting educational programs building a school and transporting handicapped individuals to various schools petitioner’s contributions during the respective years were dollar_figure dollar_figure dollar_figure and dollar_figure many of the recipients of these contributions were charities controlled by petitioner’s president james clausing clausing petitioner funded its contributions almost entirely through its gaming operation petitioner’s gaming operation consisted of its sale of bingo cards and instant pull-tab tickets petitioner sold its bingo each of petitioner’s instant pull-tab tickets was a paper ticket with a covered symbol upon purchasing an instant pull-tab ticket and uncovering the symbol the purchaser won a prize if the symbol was one that was predesignated to win continued cards and instant pull-tab tickets at bingo_games that petitioner held at a bingo hall in middletown ohio from p m to p m on every saturday and sunday an average of approximately patrons attended the bingo_games each night that the games were held beginning in petitioner also sold instant pull-tab tickets at one or two other locations on each saturday and sunday from a m to p m and on every other day of the week from a m to p m petitioner’s sales of instant pull-tab tickets represented most of petitioner’s gaming receipts in each of the years through in addition to sales of instant pull-tab tickets petitioner’s remaining income for those years was from interest and from petitioner’s sales during the bingo_games of bingo cards raffle tickets and concessions eight or nine individuals generally worked in the bingo hall on each night that the games were held these individuals consisted of bingo workers instant pull-tab ticket workers concession workers kitchen workers a security guard and one or two game administrators clausing and or mark carroll carroll continued whether the instant pull-tab ticket contained one of the predesignated symbols was a matter of luck in and petitioner sold instant pull-tab tickets at a storefront booth in middletown ohio in and petitioner also sold instant pull-tab tickets at a second booth petitioner’s vice president petitioner recruited its bingo instant pull-tab ticket concession and kitchen workers collectively nonofficer nonsecurity guard workers through informal means such as by word of mouth all of petitioner’s nonofficer nonsecurity guard workers were trained by one of petitioner’s officers diane whitaker whitaker whitaker instructed those workers on how to handle money and how to keep certain records whitaker also scheduled petitioner’s gaming activities and approved any time off taken by the nonofficer nonsecurity guard workers whitaker and or another one of petitioner’s officers informed these workers that they would be paid in cash for their services and that they were not to discuss this payment arrangement with anyone the services performed in the gaming operation by the nonofficer nonsecurity guard workers were demanding and it was not easy for those workers to take a day off many of those workers were pressured to work in the bingo_games on both saturday and sunday were required to give advance notice for any vacation time that they sought and seldom received time off petitioner required that its nonofficer nonsecurity guard workers who worked at the bingo_games be at the bingo hall from p m until approximately just after p m as of the latter time the workers were then required to accompany clausing and or carroll to a bank where the receipts from that night’s activities were deposited petitioner generally paid each of its nonofficer nonsecurity guard workers dollar_figure in cash a day for his or her work in the gaming operation exclusive of tips or christmas bonuses petitioner did not report any of these payments either to the recipient eg through a form_w-2 wage and tax statement or to respondent in addition to working for petitioner in the gaming operation many of the nonofficer nonsecurity guard workers also worked fulltime for employers other than petitioner at least one of the nonofficer nonsecurity guard workers traveled more than miles to work in the gaming operation ohio law requires that a security guard be present during the bingo_games and petitioner paid a security agency to furnish a security guard to work at the bingo_games while the games were conducted petitioner also paid the security agency to furnish a security guard to work with petitioner’s instant pull-tab ticket workers when and on the sites where the instant pull-tab tickets were sold for the services of these security guards petitioner paid the security agency dollar_figure dollar_figure dollar_figure and dollar_figure during through respectively clausing was petitioner’s president and full-time administrator from through he worked for petitioner an average of hours per week in and an average of hours per week in through during through petitioner reportedly paid clausing compensation of dollar_figure dollar_figure dollar_figure and dollar_figure respectively as to the gaming operation clausing negotiated the bingo supply contracts ran the bingo_games handed out tickets at the bingo_games collected the proceeds from petitioner’s sales of bingo cards and instant pull-tab tickets deposited most of petitioner’s daily proceeds in the bank prepared daily sheets and managed petitioner’s inventory eg of instant pull-tab tickets clausing also each day visited the sites where petitioner sold its instant pull-tab tickets and when there counted money and prepared daily sheets as to petitioner’s activities other than the gaming operation nongaming operation clausing ran petitioner’s monthly board meetings made annual decisions about grants and wrote checks to petitioner’s grant recipients the amount of time that clausing spent on petitioner’s nongaming operation was substantially less than the amount of time that clausing spent on the gaming operation carroll was petitioner’s vice president in through and an administrator of its gaming operation in and carroll reportedly was not paid_by petitioner in and petitioner reportedly paid carroll dollar_figure and dollar_figure in and respectively carroll worked for petitioner an average of hours per week in and an average of hours per week in as part of his work for petitioner carroll sometimes visited the sites where the instant pull-tab tickets were sold and supervised the bingo_games from through petitioner received no public support for those years petitioner reported to respondent that its gross_income was as follows year gaming operation interest_income dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number during petitioner’s audit clausing and petitioner’s counsel informed petitioner’s workers that one of respondent’s agents might question the workers on whether they were paid_by petitioner for their work in the gaming operation clausing and petitioner’s counsel advised the workers on what they should and should not say in response to the questions opinion sec_501 generally provides that organizations described in sec_501 are exempt from federal_income_tax sec_501 includes within that description certain corporations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes exemptions from tax are exceptions to the norm and petitioner bears a heavy burden to prove that it falls within the terms of the quoted text see 505_f2d_1068 6th cir see also fla hosp trust fund v commissioner 103_tc_140 taxpayers generally bear the burden of proving that the commissioner improperly revoked an exemption from tax under sec_501 affd 71_f3d_808 11th cir in order for petitioner to prevail on the issue that we decide herein we must find that petitioner was both organized and operated exclusively for one or more exempt purposes see sec_1_501_c_3_-1 income_tax regs we focus on the statute’s requirement as to operation because the parties do not dispute the statute’s requirement as to organization under the regulations an organization will be regarded as ‘operated exclusively’ for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 sec_5 sec_7491 was added to the code by the internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 effective for court proceedings arising from examinations commencing after date sec_7491 provides that the burden_of_proof shifts to the commissioner in specified circumstances we need not and do not decide whether sec_7491 applies in the setting of a declaratory_judgment action such as we have here petitioner in its posttrial brief makes no mention of sec_7491 and we conclude that even if sec_7491 did apply in the setting of a declaratory_judgment action it would not apply here see eg sec_7491 sec_7491 applies with respect to an issue only if the taxpayer establishes certain requirements see also mediaworks inc v commissioner tcmemo_2004_177 c -1 c income_tax regs an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose id see also 893_f2d_529 2d cir affg tcmemo_1988_380 respondent revoked petitioner’s tax-exempt status effective date respondent advances the following grounds for revocation petitioner had as its primary activity the operation of a trade_or_business ie its gaming operation that was not in furtherance of its exempt_purpose petitioner operated as a feeder_organization within the meaning of sec_502 and petitioner’s operation served the private interests of its founder parr and his company petitioner argues in response to respondent’s determination that petitioner was operated exclusively for an exempt_purpose according to petitioner its gaming operation should not be deemed unrelated to its exempt_purpose in that it asserts all of the work in carrying on its gaming operation was performed by uncompensated workers cf sec_513 respondent disputes that substantially_all of the work in that operation was uncompensated we agree with respondent that petitioner’s carrying on of the gaming operation disqualified petitioner from the tax exemption that it seeks to retain in support of their respective positions the parties each called witnesses to testify about any compensation paid_by petitioner for services performed in the gaming operation petitioner’s witnesses on this subject were clausing parr edward helton helton shawna phillips phillips karen cornett cornett and lulu blair collectively petitioner’s six witnesses petitioner’s six witnesses generally testified that they were not paid for any services that they performed in the gaming operation and that they believed none of petitioner’s workers was paid for his or her work in the gaming operation respondent’s witnesses on this subject were jessica seaks melissa conyer and linda grooms collectively respondent’s three witnesses respondent’s three witnesses generally testified that petitioner surreptitiously paid both them and each other nonofficer worker cash of dollar_figure a day exclusive of tips and christmas bonuses and that one or more of petitioner’s officers instructed them respondent’s witnesses and petitioner’s other nonofficer nonsecurity guard workers not to disclose this payment arrangement to anyone our resolution of this dispute turns mainly on a determination of the credibility of petitioner’s six witnesses and respondent’s three witnesses such a determination epitomizes the ultimate duty_of a trial_court as trier of fact to determine the truth of a matter on the basis of conflicting oral testimony we must be wary on the one hand of the courtroom's becoming a quagmire in which an honest litigant is mired and on the other hand of the courtroom’s becoming a refuge for the proficient liar see 58_tc_560 hawkins v commissioner tcmemo_1993_517 affd without published opinion 66_f3d_325 6th cir we have evaluated each referenced witness’s testimony by observing his or her candor sincerity and demeanor and by assigning weight to the elicited testimony for the primary purpose of finding disputed facts see 115_tc_43 affd 299_f3d_221 3d cir we determine the credibility of each witness weigh each piece of evidence draw appropriate inferences and choose between conflicting inferences in finding the facts of a case see id see also 372_us_108 326_us_287 316_us_164 we hear and view the testimony of respondent’s three witnesses to be more credible than that of petitioner’s six witnesses whom we find to be not credible our perception of petitioner’s six witnesses and our resulting disregard of their testimony is supported by our review of independent indicia of reliability found in the record and from the reasonable inferences that we draw therefrom first clausing the security guards and carroll at least in and were undisputably paid_by petitioner for their services and we find such as a fact petitioner asserts that it paid clausing and carroll only to work in its nongaming activities and that any work they performed in the gaming operation was without compensation we consider that assertion to be incredible we find as a fact that petitioner’s payments to clausing and carroll were at least in part payment for services that they performed in connection with the gaming operation indeed we would be hard put to find to the contrary given that almost all of petitioner’s resources including the time of its workers were devoted to the gaming operation and that the gaming operation represented the lion’s share of petitioner’s activities we conclude from the record before us that clausing’s and carroll’s compensation from petitioner was attributable in small part to their services in petitioner’s nongaming activity and for the most part to their services in the gaming operation the mere fact that petitioner may label all of their compensation as being paid only for the former purpose is not dispositive of this matter second as we understand it none of the four of petitioner’s six witnesses who received the dollar_figure payments from petitioner ever reported those payments as income petitioner of petitioner’s six witnesses clausing and parr were never paid the dollar_figure payments does not dispute a proposed finding of fact by respondent which we find as a fact that clausing and counsel for petitioner advised petitioner’s workers on what the workers should and should not say in response to questions that respondent might ask them during petitioner’s audit as to the gaming operation and their compensation therefrom we believe that each of petitioner’s six witnesses at the time of his or her testimony knew that the dollar_figure payments were reportable as taxable_income and that those payments were not reported as such we surmise that petitioner’s six witnesses also were generally aware at the time of their testimony of the potential repercussions of not reporting the dollar_figure payments as income and the consequences of any admission that they may make at trial as to that omission third five of petitioner’s six witnesses were generally longtime workers for petitioner who continued to work for petitioner as of the time that they testified in this proceeding and the sixth parr was petitioner’s founder and its key supplier petitioner’s six witnesses’ allegiance to petitioner and to its interests in this proceeding cannot be denied petitioner and petitioner’s six witnesses all have much to lose from a decision here adverse to petitioner and have much to gain from a decision here favorable to petitioner fourth we conclude from the record at hand that some if not all of petitioner’s four witnesses who received the dollar_figure payments would have declined to work in the gaming operation had they received no compensation_for their services we find in the record that working in the gaming operation was demanding that the nonofficer nonsecurity guard workers were pressured to work in the bingo_games on both saturday and sunday for a total of hours exclusive of the additional time that they were required to spend accompanying clausing and or carroll to the bank to deposit the days’ receipts that those workers were required to give advance notice for any vacation time that they sought and that those workers were seldom given time off we also find in the record that at least helton phillips and cornett also worked full-time for employers other than petitioner and that at least cornett traveled more than miles to work in the gaming operation given that we are unable to find on the basis of credible_evidence in the record that any of petitioner’s workers worked in the gaming operation out of motivation to further petitioner’s educational purpose or even out of motivation by charitable impulses in general we are hard pressed to and do not conclude that any of petitioner’s four witnesses who received the dollar_figure payments would have steadily and consistently worked for petitioner without being paid for his or her services as to respondent’s three witnesses we perceive the testimony of those witnesses to be candid sincere and credible petitioner attempts to discredit that testimony by arguing that respondent’s three witnesses seek revenge against petitioner because their services in the gaming operation were discontinued we find this attempt unavailing given that none of respondent’s three witnesses reported her receipt of the dollar_figure cash payments as income we do not believe that they simply out of revenge testified against their self-interests by admitting clearly and under oath that they received the dollar_figure payments and knowingly did not report those payments as income in addition to its witnesses petitioner relies upon approximately affidavits contained in the administrative record these affidavits which were mostly signed in bulk in june or september of and were submitted to respondent during the audit were from various workers of petitioner and stated that the affiant was not paid for his or her services in the gaming operation we are unpersuaded by these affidavits and we give them no weight the affiants included workers of petitioner who did not work for petitioner during the relevant years and of petitioner’s officers including clausing carroll and whitaker many of the affiants did not testify at trial so as to be subject_to our determination of their credibility or to questioning as to the circumstances under which they signed or otherwise acquiesced in the statements contained in the affidavits as to the affidavits most of them were written pro forma on petitioner’s letterhead and were prepared by petitioner’s legal counsel for purposes of respondent’s audit and presumably for purposes of any litigation that resulted thereafter in some cases the affidavits were incomplete as to the dates of the affiant’s service in the gaming operation the affidavits for the most part were presented to the affiants for their signature at a monthly board meeting of petitioner in the presence of petitioner’s current trial counsel who signed as notary of many of the affidavits petitioner also challenges a characterization of the security guards as workers in petitioner’s gaming operation for purposes of the substantially_all test of sec_513 we conclude that the characterization is appropriate petitioner argues that the security guards did not work in the gaming operation because they were independent contractors rather than employees we disagree the fact that the security guards were directly compensated by another entity through a contract with petitioner is of no consequence to our determination under sec_513 a plain reading of that section requires that we focus on the work performed in carrying on such trade_or_business we read nothing in the statute that limits this work to that performed by employees as opposed to independent contractors see also executive network club inc v commissioner tcmemo_1995_21 finding that casino workers paid in tips by players worked for compensation even though the exempt_organization did not pay the workers directly cf 82_tc_193 finding that workers who conducted bingo_games in a building rented by the organization were compensated when the organization’s rental payments included payment for all labor for the supervision and handling of each bingo occasion upon the premises petitioner also argues that the security guards were not petitioner’s workers in that petitioner paid the security agency to safeguard petitioner against an attempted theft or robbery and the guards did not actually work in carrying on petitioner’s gaming operation in this regard petitioner asserts the security guards were not an attraction important to the success of the gaming operation the security guards provided little labor in the absence of a theft or robbery and the gaming participants received no direct products or services from the security guards in addition petitioner asserts the guards never called bingo numbers never sold bingo cards or instant pull-tab tickets and never assisted in the actual administration of the gaming operation we find petitioner’s argument unpersuasive if the security guards had not been present at the bingo_games petitioner would have been precluded from conducting these games by virtue of the state law requirement that security guards be present at bingo_games moreover irrespective of that law the security guards were physically present at the bingo_games and at the locations of the instant pull-tab ticket sales and they were an integral part of those activities while petitioner asks this court to view the role of the security guards narrowly so as not to consider them as working in the gaming operation absent their acting in the setting of a robbery or an attempted robbery we decline to do so the role of the security guards as we see it was to prevent a robbery from being attempted in the first place primarily by virtue of their physical presence at the sites of the bingo_games and the instant pull-tab ticket sales we consider the security guards to be part of the workforce of the gaming operation cf 696_f2d_372 5th cir concluding that a bartender’s services on bingo night were connected with the carrying on of the bingo_games although the bar was down the hall from the games affg tcmemo_1981_546 and conclude that the security guards worked in the gaming operation for purposes of the substantially_all test accordingly on the basis of our review of the record before us we find that many if not all of the workers in the gaming operation were compensated for their work we do not find that any of the workers in the gaming operation were uncompensated within the meaning of sec_513 the gaming operation was petitioner’s principal activity and was conducted by petitioner as a business for profit petitioner does not argue nor do we find that this activity was in furtherance of its exempt_purpose we therefore conclude that respondent properly revoked petitioner’s tax-exempt status effective date because petitioner was not operated exclusively for an exempt_purpose see 28_tc_1128 cf piety inc v commissioner supra while congress allows certain organizations tax-exempt status for specific limited activities petitioner attempts to retain tax- exempt status for activities that are outside of those permitted we have considered all arguments made by petitioner for a contrary holding and we conclude that any of those arguments not discussed herein is without merit decision will be entered for respondent nor does petitioner argue in its posttrial brief that any part of its activities is a bingo_game as defined in sec_513 in fact as to petitioner’s sale of instant pull-tab tickets the source of most of petitioner’s gaming receipts in each of the years through the parties have stipulated that petitioner’s instant pull-tab ticket activity is not a bingo_game as defined in sec_513 see also 98_f3d_190 5th cir affirming this court’s determination that instant bingo_games are not bingo_games within the meaning of sec_513 affg tcmemo_1995_439
